Citation Nr: 1412946	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an initial, compensable rating for eczema prior to February 22, 2012.  

3.  Entitlement to an initial, compensable rating for eczema since February 22, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to October 2002 and from June 2005 to May 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a June 2013 videoconference hearing.  The Veteran has also submitted additional evidence to the Board with a waiver of initial RO consideration.  The evidence is accepted for inclusion into the record on appeal.   

The claim for entitlement to an initial, compensable rating for eczema since February 22, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A statement from the Veteran faxed to the RO on January 13, 2012 expressed a desire to withdraw the appeal of the claim of entitlement to an increased rating for DJD of the left knee.  


2.  During the appeal period prior to February 22, 2012, the Veteran's eczema has been characterized by recurring plaques and/or red scaly patches of the feet and left hand with pain, dryness, and itching; eczema covers less than five percent of the entire body and less than five percent of exposed areas and does not require the use of systemic corticosteroid therapy or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the claim of entitlement to an initial rating in excess of 10 percent for DJD of the left knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Prior to February 22, 2012 the criteria for a compensable disability rating for eczema have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a January 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate her underlying claim for service connection for eczema.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and 

effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regards to the Veteran's appeal for an initial compensable rating, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to her claim on appeal in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's identified private and VA treatment records are associated with the claims folders, the Veteran has been provided an opportunity to testify in support of her claim, and she has been provided VA examinations to evaluate the severity of her eczema.  

Withdrawal of Appeal-DJD of the Left Knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted above, the Veteran perfected an appeal to her claim for an initial, compensable rating for DJD of the left knee.  In a January 12, 2012 Decision Review Officer Conference Report, it was noted that the Veteran would be satisfied with a 10 percent rating for her disability and that the award would satisfy her appeal.  It was also noted that the Veteran would be faxing a statement indicating that she was satisfied with the RO's decision.  A rating decision dated January 13, 2012 granted the Veteran a 10 percent rating for her DJD of the left knee.  A statement faxed from the Veteran to the RO on January 13, 2012 noted that the Veteran was satisfied with the 10 percent rating awarded for her DJD of the left knee.  

In light of the above, the Board accepts that the Veteran has withdrawn the appeal of her claim for an initial rating in excess of 10 percent for DJD of the left knee.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim and it is dismissed.  

Initial Rating for Eczema Prior to February 22, 2012

In an August 2008 rating decision, the RO granted service connection and assigned a noncompensable rating for eczema effective November 27, 2007.  The disability rating assigned was based, in part, on clinical findings noted in an earlier report of August 2008 VA examination.  The Veteran has appealed the noncompensable rating assigned.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of staged ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).  

The Veteran filed her claim for service connection for eczema in November 2007.  

Under the regulations for the evaluation of skin disabilities, eczema is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Effective August 30, 2002, dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated at zero percent.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated 30 percent.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated 60 percent.  Otherwise, dermatitis or eczema may be rated under the applicable diagnostic codes for disfigurement of the head, face, or neck and/or scars.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

VA revised the criteria for rating skin disorders on October 23, 2008; however, this new regulation relates to scars and specifically applies only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran has reported chronic eczema (rashes) and not resultant scarring.  The amended regulation did not result in revision of the rating criteria pertaining to rashes.  Accordingly, the revisions to 38 C.F.R. § 4.118 do not necessarily affect diagnostic code 7806 as it pertains to the Veteran's appeal.  

During the period at issue (i.e. prior to February 22, 2012), the Veteran has reported recurring plaques and/or red scaly patches of the feet and left hand manifested by pain, dryness, and itching.  

In the report of August 2008 VA examination, the Veteran reported a history of painful, red inflamed plaque-like lesions of the lateral right foot with areas of small blisters.  She also reported intermittent plaques on her left hand palmer surface at the base of the thumb.  She was noted to have been treated in the past with steroid injections and several different topical medications without relief of symptoms.  At the time of examination, the Veteran reported using a topical steroid ointment to treat her symptoms.  Otherwise, the Veteran indicated that her eczema caused painful, irritating inflamed plaques on the outer portion of her right foot, and that the condition was chronically irritated and aggravated by foot wear.  Examination of the Veteran's skin revealed large erythematous plaque-like lesions on the lateral aspect of the right foot seven centimeters by five centimeters (5cm x 7cm).  The left hand had less than one centimeter by one centimeter (1cm x 1cm) of slight irritation which the examiner commented was barely visible.  The examiner's diagnosis was eczema and the condition was noted as affecting less than 5 percent of the entire body and less than 5 percent of exposed areas.  

In her August 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran noted that her skin condition involved exposed and unexposed areas and that it affected more than five percent of her body.  She also reported experiencing flare-ups.  

In a February 2012 VA disability benefits questionnaire (DBQ), the Veteran reported that her skin disorder first appeared on her right lateral foot.  It had since spread to the right plantar foot as well as the left foot.  She also stated that she occasionally experience eczema on her right index finger and the left palm of her hand.  Also, the Veteran reported that she had redness, blisters, and scaling on her feet almost constantly.  She applied Vaseline and wore socks at night which helped manage the rash on her feet and hands.  Flare-ups to her hands occurred once every two months, lasting around one week.  The flares were more common in summer months.  Symptoms reported were redness, dryness, scaling and itching with blisters.  Examination of the Veteran's skin revealed a seven centimeter by four centimeter (7cm by 4cm) area of erythematous plaque with a few papules on the right lateral foot, and an area of scaling of the right plantar foot.  There was minimal plantar scaling of the left foot.  Otherwise, the right index finger showed no active lesions and the left hand palmar aspect was slightly erythematous.  No blisters or open lesions were reportedly found anywhere on the skin.  The examiner reported that the Veteran's eczema affected less than 5 percent of her entire body and less than 5 percent of exposed areas.  Also, the examiner referenced and discussed the Veteran's VA dermatological treatment records dated from April 2009 to August 2011.  She indicated that there was a lack of evidence that the Veteran had been seen for flares of eczema, per review of the claims folder and medical records.  

During her June 2013 hearing before the undersigned, the Veteran further commented on her symptomatology associated with her eczema and reported that the condition had worsened since her examination in February 2012.  

The Board's review of the identified VA treatment records dated from April 2009 to August 2011 reflect history and clinical findings consistent with the history and clinical findings noted in the reports of August 2008 and February 2012 VA examinations.  

The medical evidence of record prior to February 22, 2012 confirms the Veteran's complaints of painful, recurring rashes of the feet and hands.  Nonetheless, evaluation of the Veteran's skin by VA examiners does not reflect the Veteran's eczema affects more than 5 percent of her entire body or more than 5 percent of exposed areas.  Furthermore, while the Veteran has reported that her eczema does flare-up, the noted treatment records dated prior to February 22, 2012, which include treatment during summer months, reflect the Veteran's eczema remaining confined to her feet and hands.  Additionally, systemic therapy such as corticosteroids or other immunosuppressive drugs were not used to treat the eczema.  Likewise, the evidence prior to February 22, 2012 does not reflect any report by the Veteran that her eczema had spread beyond her feet and hands.  

The Board also notes that during the appeal period prior to February 22, 2012, the Veteran's treatment for her eczema, as noted above, has consisted of topical corticosteroid ointments and Vaseline.  Such topical treatment is not akin to a course of systemic therapy.  The Veteran has reported having steroid injections in the past, which could be akin to systemic therapy.  However, the evidence does not reflect steroid injections during the course of the appeal period or otherwise a course of systemic corticosteroid therapy or the use of immunosuppressive drugs.  

The Board has considered the Veteran's report that her eczema did encompass greater than five percent of her total body area and/or exposed surfaces.  Notwithstanding the Veteran's report, the Board considers the findings on this issue by the VA examiners to be more persuasive as they considered competent to report such a finding.  The Veteran has not shown herself necessarily to be qualified in making such an assessment, and she has not submitted any medical evidence that necessarily refutes or contradicts the VA examiners' findings.  Therefore, the Board has assigned greater probative weight to the VA examiners' findings related to body area/exposed areas affected by eczema.  

Therefore, the preponderance of the evidence is against an initial, compensable rating for eczema prior to February 22, 2012.  The Veteran's eczema has not been shown to cover greater than 5 percent of the entire body and/or exposed surfaces, or that the Veteran's eczema is treated with systemic therapy (such as corticosteroids or other immunosuppressive drugs).  38 C.F.R. § 4.118, Diagnostic Code 7806.  As such, an initial, compensable rating for eczema prior to February 22, 2012 is not warranted under the rating criteria.  

Extra-Schedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  

In this case, it is not clear whether the Veteran's complaints of pain, dryness, and itching associated with her eczema are necessarily considered by the rating schedule under 38 C.F.R. § 4.118, Diagnostic Code 7806.  As such, the Board will assume that the diagnostic criteria do not adequately describe the severity and symptomatology of the Veteran's eczema.  Notwithstanding that fact, the evidence does not demonstrate that the Veteran's eczema results in marked interference with employment or frequent periods of hospitalization.  Thus, the Veteran's disability does not rise to the level of an exceptional or unusual disability picture that would warrant referral for an extra-schedular rating.  Therefore, referral for extra-schedular consideration is not in order.

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (2013).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of her eczema.  Furthermore, a review of the overall evidence does not reflect that the Veteran's service-connected eczema precludes employment. 


ORDER

The appeal of the claim of an initial rating in excess of 10 percent for DJD of the left knee is dismissed.

For the period prior to February 22, 2012, an initial, compensable rating for eczema is denied.



(CONTINUED ON NEXT PAGE)


REMAND

At the above noted June 2012 hearing, the Veteran reported that her eczema had worsened since last being evaluated by the VA in August 2012.  She testified that her eczema was now affecting both feet, the back of her hands, elbows, as well as her arm.  The Veteran is competent to report an increase in symptoms associated with her skin disability.  As the Veteran's eczema was last evaluated in February 2012, and she has since reported he condition worsening, the Board finds that a current VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment she may have received for her eczema.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment identified, to include relevant records available through the CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VA Medical Center in Houston, Texas, dated from August 2013.  If any private or VA records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA dermatological examination to determine the extent and severity of her service-connected eczema.  All necessary testing should be included and the claims folder should be made available to the examiner for review.  

The examiner should identify all symptoms associated with the eczema (i.e., pain, itching, etc.)  The percent of the entire body and exposed areas affected by the eczema should be identified as well as whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been prescribed for treatment purposes.  

3.  After undertaking any additional development deemed appropriate, readjudicate the issue of entitlement to an initial, compensable rating for eczema since February 22, 2012.  If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


